   Case 19-20226        Doc 6    Filed 05/07/19 Entered 05/07/19 08:53:29         Desc Main
                                   Document     Page 1 of 16


                             UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF MAINE


In re:
                                                 Chapter 11
SURE WINNER FOODS,                               Case No. 19-20226

Debtor.


 MOTION FOR AN ORDER: (A) AUTHORIZING THE DEBTOR TO OBTAIN POST-
  PETITION FINANCING; (B) GRANTING POST-PETITION SENIOR SECURITY
      INTERESTS TO KEYBANK, N.A. AND PRIORITY ADMINISTRATIVE
     EXPENSE STATUS PURSUANT TO SECTION 364(c) TO KEYBANK; (C)
 MODIFYING THE STAY; (D) AUTHORIZING THE USE OF CASH COLLATERAL;
     (E) GRANTING ADEQUATE PROTECTION TO KEYBANK PURSUANT
  TO SECTIONS 105, 361, AND 363 OF THE BANKRUPTCY CODE, INCLUDING
       REPLACEMENT LIENS; AND (F) PRESCRIBING THE FORM AND
             MANNER OF NOTICE FOR THE FINAL HEARING

          Sure Winner Foods, the debtor and debtor-in-possession in the above-captioned chapter

11 case (“SWF,” or the “Debtor”), by and through its attorneys, and pursuant to, inter alia, 11

U.S.C. §§ 105, 361, 363, and 364, Fed. R. Bankr. P. 2002, 4001, 9006, 9007, 9013, and 9014 and

D. Me. LBR 4001-2, 9013-1, and 9014-1, moves this Court for an order (A) Authorizing the

Debtor to Obtain Post-Petition Financing; (B) Granting Post-Petition Senior Security Interests to

KeyBank and Priority Administrative Expense Status Pursuant to Section 364(c) to KeyBank;

(C) Modifying the Stay; (D) Authorizing the Use of Cash Collateral; (E) Granting Adequate

Protection to KeyBank Pursuant to Sections 105, 361, and 363 of the Bankruptcy Code,

Including Replacement Liens; and (F) Prescribing the Form and Manner of Notice for the Final

Hearing (the “Motion”) and, in support of the Motion, the Debtor states as follows:
    Case 19-20226          Doc 6      Filed 05/07/19 Entered 05/07/19 08:53:29                     Desc Main
                                        Document     Page 2 of 16


                       CONCISE STATEMENT OF RELIEF REQUESTED1

                 By this Motion, the Debtor seeks authority to obtain financing (the “DIP Loan”)

from KeyBank National Association (“KeyBank”) substantially upon the terms set forth in the

Amended and Restated Loan and Security Agreement (All Assets) (Debtor in Possession

Financing) (the “DIP Loan Agreement”), a copy of which is attached hereto as Exhibit A. A

summary of the proposed DIP Loan Agreement2 and the proposed form of order follows: 34

                 a. As described more fully herein, KeyBank entered into prepetition loan
                    agreements with the Debtor pursuant to which KeyBank provided the
                    Debtor with a revolving line of credit with a credit limit of the lesser of
                    (i) 80% of the unpaid face amounts of qualifying accounts receivable
                    plus 50% of qualifying inventory, or (ii) $20,000,000. As of the
                    Petition Date, $5,188,282 is due and payable under the line of credit
                    note (the “Original Loan”). The Debtor has requested that KeyBank
                    agree to advance, on an interim basis, an additional amount post-
                    petition of up to $7,000,000 (the “DIP Loan”) in order to fund,
                    pending a final hearing on the Motion, the expenses identified on the
                    Debtor’s Budget, a copy of which is attached hereto as Exhibit B (the
                    “Budget”) and in accordance with any of the Bankruptcy Court filings.

                 b. The interest rate applicable to the DIP Loan is fixed at not to exceed
                    5.75% above LIBOR or 4% above prime as the case may be per
                    annum on any amounts advanced under the DIP Loan. The default
                    rate shall be 4% above the otherwise applicable rate of interest. The
                    commitment fee for the DIP Loan shall be not greater than 3% of the
                    loan commitment amount.

1
  Capitalized terms used but not defined in this Concise Statement of Relief Requested shall have the meanings
ascribed to such terms in Exhibit A.
2
  As used herein, the term “DIP Loan Agreement” shall be construed to mean the DIP loan agreement that the
Debtor has proposed to KeyBank. Moreover, any statement that KeyBank has "agreed" to any loan or loan term
should be construed to mean that "the Debtor has requested that KeyBank agree." Required internal approvals at
KeyBank have not been granted and may not be inferred. Although the Debtor is optimistic that internal approvals
at KeyBank will be obtained and that the DIP loan will be made, KeyBank is currently under no commitment to
make the requested loan.
3
   Necessary internal approvals at KeyBank have not been given as of the filing of this Motion. Certain terms, such
as the DIP loan commitment fee and the applicable interest rate, have not yet been determined.
4
  The description of the terms and conditions of the DIP Loan and the DIP Orders set forth in this Motion are
intended solely for informational purposes to provide the Court and parties in interest with an overview of the
significant terms thereof and should only be relied upon as such. The summaries are qualified in their entirety by
the relevant documents. In the event there is a conflict between this Motion and the relevant documents, the relevant
documents, as applicable, shall control in all respects.


                                                         2
Case 19-20226   Doc 6     Filed 05/07/19 Entered 05/07/19 08:53:29             Desc Main
                            Document     Page 3 of 16



         c. The maturity date for the DIP Loan shall be June 6, 2021. Interest
            shall be payable monthly in relation to both the Original Loan and the
            DIP Loan, and the DIP Loan shall be repaid from excess operating
            revenue as reflected in the Budgets. The maturity date for the Original
            Loan shall also be extended to June 6, 2021.

         d. The DIP Loan shall be secured by all of the collateral securing the
            Original Loan, which collateral generally consists of first position liens
            on all assets of the Debtor. In addition, the DIP Loan shall be secured
            by a mortgage on real property located in Saco, Maine, otherwise
            known as the “freezer facility” and by the proceeds of certain
            commercial tort claims against Nestlé as further defined and described
            below.

         e. Closing of the DIP Loan is contingent on certain conditions being
            satisfied, including, but not limited to: (i) internal approvals (ii) entry
            of an order by the Bankruptcy Court approving the DIP Loan; and (iii)
            the Debtor’s execution of the Amended and Restated Loan and
            Security Agreement (All Assets) ( Debtor in Possession Financing)

         f. In consideration for KeyBank making the DIP Loan, the Debtor has
            agreed not to seek a modification of the terms of the Original Loan
            pursuant to a plan of reorganization or otherwise, other than the
            modification set forth herein.

         g. The DIP Loan provides for customary events of default, as set forth in
            the loan documents securing the Original Loan.

         h. In consideration for KeyBank making the DIP Loan, the Debtor has
            agreed


                          i. that the new post-petition debt shall constitute an
                             allowed post-petition super-priority claim pursuant to
                             bankruptcy code sections 364(c)(1) and 507(b),
                         ii. to the validity, enforceability, and amount of the
                             Original Loan and the DIP Loan, and the priority of the
                             DIP Loan,
                        iii. to release and waive all claims against KeyBank,
                        iv. to a hearing on shortened notice on any motion brought
                             by KeyBank for relief from the stay based on an alleged
                             event of default or event of termination,
                         v. that in a hearing on a motion for relief from stay it will
                             assert no defense other than lack or absence of an event
                             of default or termination,

                                           3
  Case 19-20226         Doc 6     Filed 05/07/19 Entered 05/07/19 08:53:29            Desc Main
                                    Document     Page 4 of 16


                                vi. to waive all rights of surcharge under 11 U.S.C.
                                    §506(c).

               i. The terms of the DIP Loan do not contain any of the provisions listed
                  in Bankruptcy Rule 4001(c)(1)(B) (v), (vi), (vii), or (xi).

                JURISDICTION, VENUE AND PREDICATES FOR RELIEF

               The United States District Court for the District of Maine (the “District Court”)

has original, but not exclusive, jurisdiction over the Debtor’s Chapter 11 case pursuant to

28 U.S.C. § 1334(b). Pursuant to 28 U.S.C. § 157 and Rule 83.6 of the District Court’s local

rules, the District Court has authority to refer and has referred this proceeding to this Court.

               This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and this Court has

constitutional authority to enter final judgment in this proceeding.

               Venue over this Chapter 11 case is proper in this district pursuant to 28 U.S.C.

§ 1408, and venue over this proceeding is proper in this district pursuant to 28 U.S.C. § 1409.

               The predicates for relief sought herein are Bankruptcy Code §§ 105, 361, 363,

364, and 552, Fed. R. Bankr. P. 2002, 4001, 9006, 9007, 9013, and 9014 and D. Me. LBR 4001-

2, 9013-1, and 9014-1

                                             BACKGROUND

       A.      The Chapter 11 Case

               On May 7, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code. The Debtor continues to operate its business as

a debtor in possession pursuant to Bankruptcy Code sections 1107 and 1108. As of the date

hereof, no trustee or examiner has been sought or appointed in the case, and no official

committee has been appointed.




                                                  4
     Case 19-20226    Doc 6     Filed 05/07/19 Entered 05/07/19 08:53:29          Desc Main
                                  Document     Page 5 of 16


               Additional background information regarding the Debtor and the relief sought by

this Motion and relating to the marketing, reasonableness and necessity of the DIP Loan is set

forth in the Declaration of Keith Benoit in Support of Chapter 11 Petition and Various First Day

Motions (the “Benoit Decl.”) and the Declaration of Mark Stickney of Spinglass Management

Group, LLC in Support of Debtor’s Motion For Authority to Incur Post-Petition Debt and

Related Relief (the “Stickney Decl.”), both of which were filed on the Petition Date and which

are incorporated by reference herein.

B.      The Debtor’s Existing Secured Debt

               Prior to the filing of the Chapter 11 case, the Debtor’s operations were financed

pursuant to secured financing arrangements with KeyBank, including a term loan and a secured

revolving line of credit. KeyBank has a security interest in all personal property of the Debtor.

The KeyBank loan facility is described in detail below.

               On or about May 16, 2014, SWF and KeyBank entered into a Loan and Security

Agreement (the “Loan Agreement”) pursuant to which KeyBank provided to the Debtor a

revolving line of credit (the “LOC Note”) and a $5,000,000 term note (the “Term Note”). A

copy of the Loan Agreement, and the Eighth Amendment to the Loan Agreement, is attached

hereto as Exhibit C. Pursuant to the Loan Agreement, the Debtor’s obligations to KeyBank

were secured by all assets of the Debtor, including the Saco Real Estate. In accordance with the

terms of the Loan Agreement, KeyBank discharged its mortgage on the Saco Real Estate when

the balance of the Term Note was reduced by more than 50% of the original amount.

               As of May 6, 2019, SWF owed approximately $400,000.20 to KeyBank pursuant

to the Term Note. A true and correct copy of the Term Note is attached hereto as Exhibit D.




                                               5
    Case 19-20226           Doc 6      Filed 05/07/19 Entered 05/07/19 08:53:29                        Desc Main
                                         Document     Page 6 of 16


                  Pursuant to the Eighth Amendment to the Loan Agreement dated January 25,

2019, as of the Petition Date, the LOC Note has a credit limit of the lesser of (i) 80% of the

unpaid face amounts of qualifying accounts receivable plus 50% of qualifying inventory, or (ii)

$20,000,000 (and together with the amount owed pursuant to the Term Note and all Obligations

under and as defined in the Loan Agreement, the “Prepetition Indebtedness”). As of May 6,

2019, SWF owed approximately $5,188,282.00 to KeyBank pursuant to the LOC Note. A true

and correct copy of the LOC Note, as amended, is attached hereto as Exhibit E.

                  Under that Loan Agreement, SWF granted KeyBank a security interest in certain

collateral, including SWF’s accounts, inventory, general intangibles, and equipment (among

other personal property) (the “Collateral”). The Debtor acknowledges that KeyBank possesses a

valid, binding, and perfected security interest in the Collateral and that KeyBank’s lien on its

personal property under the Loan Agreement is a first priority lien.5

                  On or about May 16, 2014, KeyBank filed a UCC-1 financing statement with the

Maine Secretary of State and a UCC continuation amendment on November 20, 2018

(collectively, the “Financing Statement”). A true and correct copy of the Financing Statement is

attached hereto as Exhibit F.

                  The following entities (collectively, the “Lessors”) filed financing statements

purporting to have either a leasehold or purchase money security interest in certain equipment of

SWF:6


5
  Pursuant to Local Rule 4001-1(c)(1), the Debtor’s acknowledgement of the validity, amount, perfection, priority,
extent and enforceability is subject to a sixty (60) day objection period after the earlier of (i) the court’s approval of
the retention of counsel to the creditor’s committee, or (ii) an order authorizing the appointment of a trustee, during
which period parties may challenge the secured claim on any basis.
6
  The Lessors have filed financing statements in regard to their respective equipment leases. The Debtor reserves all
rights to argue that such leases are actually disguised financings and that the allegedly leased equipment is property
of the Debtor’s estate. Additionally, except to the extent prohibited by the terms hereof, the Debtor reserves the
right to contest the validity and priority of any and all liens, claims and encumbrances against the Debtor’s assets.

                                                            6
     Case 19-20226     Doc 6     Filed 05/07/19 Entered 05/07/19 08:53:29              Desc Main
                                   Document     Page 7 of 16


               (a)     Crown Equipment Corporation;

               (b)     HYG Financial Services, Inc.;

               (c)     MRK Leasing, LTD.;

               (d)     Budget Document Technology.

C.      The Proposed Loan

               The Debtor and KeyBank have reached an agreement under which, inter alia, the

Debtor, in essence, continues its pre-bankruptcy credit relationship with KeyBank substantially

in conformity with the terms and conditions of the continued borrowing pursuant to the DIP

Loan Agreement.

               Closing of the DIP Loan is contingent on certain conditions being satisfied,

including, but not limited to: (i) the grant of all required internal approvals by the Bank, which

approvals have not been granted as of the filing of this Motion (ii) entry of an order by the

Bankruptcy Court approving the DIP Loan; and (iii) the Debtor’s execution of an Amended and

Restated Loan and Security Agreement (All Assets) (Debtor in Possession Financing) which will

reflect the terms of the DIP Loan.

               The Debtor has provided KeyBank with its cash flow projection and budget

(outlining the usual and necessary expenses of the Debtor, as well as expected revenues, on a

cash basis, assuming the continued use of the loan) in the attached Budget. Subject to the terms

and conditions of the DIP Loan Agreement, KeyBank will advance the balance of the loan, upon

the entry of the Interim Order and any subsequent final order, up to $7,000,000, which amount

should be sufficient to cover the Debtor’s cash needs as set forth on the Budget and pay certain

fees imposed by KeyBank.

               Pursuant to § 364(d)(1) of the Bankruptcy Code, indebtedness for the loan will be

secured by a first priority lien on all assets of the Debtor, including without limitation, in the

                                                  7
   Case 19-20226      Doc 6     Filed 05/07/19 Entered 05/07/19 08:53:29               Desc Main
                                  Document     Page 8 of 16


following collateral, whether owned, acquired or generated by the Debtor prepetition or post

petition.

              (a)     all inventory, including all goods, merchandise, raw materials and work in
                      process, finished goods, and other tangible personal property now owned
                      or hereafter acquired and held for sale or lease or furnished or to be
                      furnished under contracts of service or used or consumed in borrower's
                      business (all hereinafter called the “Inventory”);

              (b)     all accounts as defined in Article 9 of the Uniform Commercial Code,
                      (hereinafter “Accounts”), contracts, contract rights, notes, bills, drafts,
                      acceptances, general intangibles (including without limitation registered
                      and unregistered tradenames, copyrights, customer lists, goodwill,
                      computer programs, computer records, computer software, computer data,
                      trade secrets, servicemarks, trademarks, patents, ledger sheets, files,
                      records, data processing records relating to any accounts and all tax
                      refunds of every kind and nature to which borrower is now or hereafter
                      may become entitled to, no matter how arising), instruments, documents,
                      chattel paper (whether tangible or electronic) deposit accounts, letter of
                      credit rights (whether or not the letter of credit is evidenced by a writing),
                      securities, security entitlements, security accounts, investment property,
                      supporting obligations, choses in action, commercial tort claims, and all
                      other debts, obligations and liabilities in whatever form, owing to
                      borrower from any person, firm or corporation or any other legal entity,
                      whether now existing or hereafter arising, now or hereafter received by or
                      belonging or owing to borrower, for goods sold by it or for services
                      rendered by it, or however otherwise same may have been established or
                      created, all guarantees and securities therefor, all right, title and interest of
                      borrower in the merchandise or services which gave rise thereto, including
                      the rights of reclamation and stoppage in transit, all rights to replevy
                      goods, and all rights of an unpaid seller of merchandise or services;


              (c)     all machinery, equipment, fixtures and other similar goods (as defined in
                      article 9 of the uniform commercial code) whether now owned or hereafter
                      acquired by the borrower and wherever located, all replacements and
                      substitutions therefor or accessions thereto and all proceeds thereof (all
                      hereinafter called the “Equipment”);


              (d)     all moneys, securities and other property (and the proceeds thereof) now
                      or hereafter held or received by, or in transit to bank, from or for it,
                      whether for safekeeping, pledge, custody, transmission, collection or
                      otherwise and all credits and balances of it, with bank at any time existing;



                                                 8
  Case 19-20226       Doc 6    Filed 05/07/19 Entered 05/07/19 08:53:29             Desc Main
                                 Document     Page 9 of 16


              (e)     all goods, machinery, equipment and all of borrower’s other tangible
                      personal property (to the extent not included within inventory or
                      equipment), now owned or hereafter acquired and wherever located, as
                      well as all of borrower’s right, title and interest in and to any such goods
                      as may be now or hereafter held or used by borrower under any lease,
                      lease-purchase, conditional sales, use or other agreements under which
                      borrower is or may become entitled to the use and possession thereof, with
                      any and all other rights and benefits flowing from or under such
                      agreements, all as may be used, useful or bought for use in connection
                      with the ownership and/or operation of borrower’s business, and any
                      operations incidental to or associated with the same, or otherwise, and all
                      service contracts relating to any of the foregoing, all whether now owned
                      or hereafter acquired and wherever located, together with all replacements
                      and substitutions therefor and all additions and accessions thereto;


              (f)     all right, title and interest of borrower in any master swap agreement
                      between borrower and bank that may be entered into in the future, and
                      each transaction entered into thereunder including, without limitation, all
                      amounts payable or deliverable thereunder and the benefit of any
                      guarantee or other credit support in connection therewith;


              (g)     the proceeds of any commercial tort claim arising out of or relating to
                      Borrower’s dispute with Nestlé S.A. and any of its affiliates, including
                      without limitation Nestlé Dreyer’s Ice Cream Company (collectively,
                      “Nestlé” and such dispute being referred to as the “Nestlé Dispute”); and


              (h)     all proceeds and products of all of the foregoing in any form, including,
                      without limitation, all proceeds of credit, fire or other insurance, and also
                      including, without limitation, rents and profits resulting from the
                      temporary use of any of the foregoing (all of the assets described in this
                      section 1, together with any other property or interests that are now or
                      hereafter subject to the security documents (defined below), are sometimes
                      hereinafter referred to as the “Collateral”).

              Pursuant to § 364(d)(1) of the Bankruptcy Code, indebtedness for the DIP Loan

will be further secured by a first mortgage upon the Saco Real Estate, including, without

limitation, any and all leasehold interests and rights to rents or profits but subject to the

Professional Fee Carveout, as defined and described in paragraph 24, below.




                                                9
  Case 19-20226        Doc 6    Filed 05/07/19 Entered 05/07/19 08:53:29             Desc Main
                                 Document     Page 10 of 16


               In further consideration of the new loan, further adequate protection is to be

provided to KeyBank by granting it super-priority claims under § 364(c)(1) for the amount of the

unpaid balance under the DIP Loan, subject, however, to the same exclusions as are set forth

herein and provided, further, that such claims and liens of KeyBank of shall not be prior to

allowed administrative claims for costs imposed by the court, and fees payable to the office of

the United States Trustee.

               The Debtor notes that the proposed order attached hereto as Exhibit B contains a

provision waiving the Debtor’s rights to challenge the extent, validity, perfection and

enforceability of KeyBank’s interest in the collateral. In accordance with the Maine Bankruptcy

Rules, the proposed order contains the following conspicuous notice: [Note: because the

provisions of this paragraph constitute a waiver of defenses by the debtor, they vary from

the standard set forth in Local Bankruptcy Rule 4001-2(c)(2) and are hereby disclosed

conspicuously, as required by D. Me. LBR 4001-2, and are nonetheless approved as

reasonable under the facts and circumstances of this case. The court further finds that the

provisions of this paragraph comply with the standards set forth in d. Me. LBR 4001-

1(c)(1).]

               The Debtor’s desire and need to obtain and use the proposed post-filing financing

in order to meet payroll during the next several weeks, and in order to preserve, protect, and

maintain their assets. Further, the Debtor is unable to obtain unsecured credit (other than

ordinary trade debt) sufficient to operate or reorganize its business by providing an

administrative expense claim or secured debt on any basis more favorable to the Debtor than is

set forth herein, and in the Interim Order. The financing terms are reasonable in light of the risks

involved and the collateral offered.



                                                10
  Case 19-20226        Doc 6    Filed 05/07/19 Entered 05/07/19 08:53:29            Desc Main
                                 Document     Page 11 of 16


               The Debtor’s assets, to the extent they existed prepetition, are encumbered only

by liens of KeyBank and, to the extent of valid PMSIs, the Lessors. To the extent the Lessor’s

lease interests are determined to be a security interest, KeyBank is not seeking to prime the pre-

existing pre-petition liens, to the extent the Lessors properly perfected a PMSI in certain

equipment pre-petition.

               The Debtor has requested that the Bank agree to a carveout from the Saco Real

Estate in the amount of up to but not exceeding the aggregate amount of $200,000 to be used to

pay court approved administrative fees of court approved professionals of the Debtor (the

“Professional Fee Carveout”). The Professional Fee Carveout shall be in addition to and not in

lieu of the amount of administrative fees and expenses of the professionals that are specifically

provided for in the Budget, shall be released by Bank and paid to those professionals only in

such amounts, if any, as may be authorized and determined by separate order of the Court, and

subject further to entry of any final order approving the retention of such professionals, and only

in the event that, and to the extent that, such amounts remain unpaid in the event of the

conversion or dismissal of this chapter 11 case. To the extent that the Professional Fee Carveout

is insufficient to pay such amounts in full, the Professional Fee Carveout shall be distributed to

such professionals on a pro rata basis, determined by relative amounts of fees and expenses

allowed on a final basis by the Court and that remain unpaid upon such conversion or dismissal.

Such amounts shall be paid to the professionals so retained, with Court approval, in this chapter

11 case without regard to section 726(b) of the Bankruptcy Code, and the Professional Fee

Carveout shall not be subject to such section 726(b). Subject to the Court’s final approval and

authorization of amounts paid to the professionals from the Professional Fee Carveout, the Bank’s

lien and security interest shall continue to extend to the Professional Fee Carveout (but the Bank’s



                                                11
     Case 19-20226     Doc 6     Filed 05/07/19 Entered 05/07/19 08:53:29            Desc Main
                                  Document     Page 12 of 16


lien and security interest in such Professional Fee Carveout shall be subordinate to the interests of

the professionals to whom such amounts are to be paid, to the extent of the allowed fees of such

professionals), and any remaining proceeds not utilized in accordance with this paragraph shall be

returned to the Bank for application against the Post-Petition Debt. The Bank shall have no

rights or claims with respect to the Professional Fee Carveout other than as set forth in this

Paragraph 24.

                Pending final hearing on the post-petition financing, the Debtor anticipates, as set

forth on the Budget, the need to borrow up to $7,000,000 (the “Interim Amount”) during the

period from an entry of an interim order through the entry of a final order (the “Interim Period”).

This amount is necessary to avoid immediate and irreparable harm to the estate and the Debtor

because weekly payrolls and certain critical expenses must be paid and the Debtor will have

insufficient funds to pay such payrolls and certain other critical expenses unless such advances

are made.

E.      The DIP Loan Marketing Process

                During the months preceding the Petition Date, the Debtor, through Mark

Stickney of Spinglass Management, began to engage in discussions with certain potential post-

petition lenders regarding the contours of a post-petition financing facility. The Debtor provided

information to and engaged in discussions with at least three potential lenders in addition to

KeyBank in an effort to obtain post-petition financing on terms most favorable to the Debtor.

The potential lenders were unwilling to lend on more favorable terms to the Debtor on a priming

basis, and were unwilling to lend at all on an unsecured, administrative claim, equal secured

claim or junior secured basis.




                                                 12
  Case 19-20226        Doc 6    Filed 05/07/19 Entered 05/07/19 08:53:29             Desc Main
                                 Document     Page 13 of 16


               Like the other financing institutions contacted, KeyBank, the Debtor’s existing

secured lender, was not willing to lend on a junior lien, administrative or unsecured basis but was

willing to lend as a first-priority secured lender (its existing status) on terms that were fair and

reasonable, and in an amount sufficient to sustain the Debtor’s operations while in chapter 11.

KeyBank is the Debtor’s only secured party (other than possibly some or all of the Lessors

holding properly-perfected PMSI’s, to which KeyBank may be subordinate), and thus its lending

on a senior basis will not impact other secured parties.

               The Debtor was unable to obtain alternative debtor-in-possession financing

through credit allowable as an administrative expense or secured by equal or junior liens on the

Debtor’s encumbered assets or on any other terms.

                                     RELIEF REQUESTED

               By this Motion, the Debtor seeks authority to: (a) obtain post-petition financing in

accordance with the terms of the Term Sheet, (b) grant post-petition security interests to

KeyBank, (c) to use of cash collateral in accordance with the Budget and in the ordinary course

of the its business, (d) grant adequate protection to KeyBank pursuant to §§ 105, 361, and 363 of

the Bankruptcy Code including interim payments and replacement liens

               The Debtor requests that the Court first conduct an emergency preliminary

hearing (the “Interim Hearing”) authorizing the Debtor to borrow an amount up to $7,000,000

during the Interim Period, in accordance with the terms of a proposed Interim Order. The Debtor

further requests that the Court schedule a final hearing to occur no later than 21 days after the

Petition Date to consider entry of a final order, authorizing the Debtor to borrow on a permanent




                                                13
     Case 19-20226           Doc 6      Filed 05/07/19 Entered 05/07/19 08:53:29                        Desc Main
                                         Document     Page 14 of 16


basis on terms substantially similar to those set forth in the Interim Order (as amended by the

terms of a Final Order).7

                                              BASIS FOR RELIEF

                    Section 364 of the Bankruptcy Code permits the Court to authorize post-petition

borrowing by a debtor in possession and provides that the Court may authorize the grant of

security interests in property of the estate in connection with such borrowing. See 11 U.S.C.

§ 364(c). Pursuant to § 364(d)(1), a debtor may incur a debt secured by a senior lien on property

of the estate that is subject to a lien if more favorable financing is not available and the holder of

the existing lien on the property on which the senior lien is to be granted consents or is otherwise

adequately protected. See 11 U.S.C. § 364(d)(1). Additionally, section 105(a) authorizes the

Court to issue any order that is necessary or appropriate to carry out the provisions of Title 11.

See 11 U.S.C. § 105(a).

                    As noted above, the Debtor’s inventory and accounts receivable as such collateral

existed on the Petition Date are subject to the liens of KeyBank. Accordingly, the proceeds of

such collateral constitute the Lenders' cash collateral under 11 U.S.C. § 363(a).

                    The Debtor seeks authority, pursuant to 11 U.S.C. § 363(c)(1), (c)(2)(A), and

(c)(2)(B) and Fed. R. Bankr. P. 4001(b)(2), and D. Me. LBR 4001-2, to use the amounts in its

existing bank accounts (the “Cash Collateral”) in the ordinary course of its business, including

the payment of items shown in Exhibit B and consistent with the terms of the DIP Loan and the

Proposed Order.

                    As adequate protection of KeyBank’s interest in the Cash Collateral, the Debtor

seeks authority, pursuant to 11 U.S.C. § 552(b)(1), to grant KeyBank a continuing, post-petition



7
    The Debtor will file a form of Final Order approving this Motion in advance of the Final Hearing.

                                                           14
  Case 19-20226         Doc 6     Filed 05/07/19 Entered 05/07/19 08:53:29           Desc Main
                                   Document     Page 15 of 16


security interest in the Cash Collateral attributable to the Debtor and the proceeds thereof, to the

same nature and extent as the pre-petition lien held by KeyBank in the Cash Collateral.

                The use of the Cash Collateral is necessary to avoid immediate and irreparable

harm to the Debtor and its estate.

                In determining to enter into the DIP Loan, the Debtor conducted arm’s length,

good-faith negotiations with KeyBank. The Debtor decided, together with its advisors, that the

proposal for post-petition financing advanced by KeyBank are the most favorable under the

circumstances and are reasonable, market terms. The Debtor, therefore, respectfully submits that

in negotiating and extending the DIP Loan, KeyBank’s conduct was characterized by “honesty in

fact.” See Unsecured Creditors’ Comm. v. First Nat’l Bank & Trust Co. (In re Ellingsen

MacLean Oil Co.), 834 F.2d 599, 605 (6th Cir. 1987) (finding “honesty in fact” in the conduct

constituted good faith). Accordingly, KeyBank is a “good faith” lender and thus should be

afforded the protections of Bankruptcy Code section 364(e).

                                              NOTICE

                Notice of this Motion was served on the following parties on the date on which

the Motion was filed by CM/ECF, e-mail, facsimile, or overnight mail: (i) the United States

Trustee; (ii) KeyBank; (iii) the holders of the twenty (20) largest unsecured claims against the

Debtor’s estate; (iv) all parties known to the Debtor who hold any liens or security interest in the

Debtor’s assets who have filed UCC-1 financing statements against the Debtor; (v) the Internal

Revenue Service and all relevant taxing authorities of Maine; and (vi) certain other parties

identified in the certificates of service filed with the Court.




                                                  15
  Case 19-20226       Doc 6     Filed 05/07/19 Entered 05/07/19 08:53:29           Desc Main
                                 Document     Page 16 of 16


                                        CONCLUSION

       WHEREFORE, the Debtor respectfully requests that this Court enter an order: (a)

authorizing the Debtor to obtain post-petition financing, (b) granting post-petition security

interests to KeyBank, (c) authorizing the use of cash collateral, (d) prescribing the form and

manner of notice for the final hearing, and (e) providing such other and further relief as is just

and appropriate.


Dated: May 7, 2019                           SURE WINNER FOODS

                                             By its proposed attorneys:

                                             /s/ Robert J. Keach
                                             Robert J. Keach, Esq.
                                             Lindsay Zahradka Milne, Esq.
                                             Roma N. Desai, Esq.
                                             Kaitlyn M. Husar, Esq.
                                             BERNSTEIN, SHUR, SAWYER & NELSON
                                             100 Middle St., PO Box 9729
                                             Portland, Maine 04104-5029
                                             Tel: (207) 774-1200




                                               16
